Order entered January 3, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00999-CR
                                      No. 05-19-01001-CR

                          PABLO PACHECORAMIREZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                     Trial Court Cause Nos. F17-76295-V & F17-76296-V

                                            ORDER
       Before the Court is appellant’s December 31, 2019 motion to deem the record complete.

In the motion, appellant notes that a supplemental reporter’s record containing State’s exhibits

10, 11, and 12 has been filed and that he is in agreement with the court reporter and the State that

there was no State’s exhibit 36.

       We GRANT appellant’s December second motion for extension of time and ORDER his

brief due on or before January 31, 2020.

                                                       /s/   ROBERT D. BURNS, III
                                                             CHIEF JUSTICE